PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit: “The parties hereto, having settled their differences out of Court, it is hereby stipulated that the appeal herein shall be dismissed without costs to either party.” On consideration whereof it is now here ordered, adjudged, and decreed by this court that this appeal be, and the same is hereby, dismissed without costs to either party pursuant to the foregoing stipulation.